DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
Allowable Subject Matter

2.	Claims 1-2, 4-5, and 7-22 are allowed.

Examiner’s statement of reason of allowance

 3.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for dynamic switching between pointer authentication regimes. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for detecting anomaly information distribution with threshold, in the manner and combinations recited in independent claims 1, 10, and 16, and having the uniquely distinct features of:
                      “signing a value of an address within the pointer with the diversified key to generate a pointer signature, the pointer signature generated according to an application binary interface (ABI) specification version associated with the program code executed via the processor; and 
                       verifying the pointer signature before referencing the address within the pointer with the processor, the pointer verification performed according to the ABI specification version associated with the program code executed via the processor.”
                       Claims 2, 4-5, 7-9, 11-15, and 17-22 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Barnes et al. (U.S. 2019/0034664 A1) disclose a system for controlling use of bounded pointers; Daemon et al. (U.S. 2013/0077781 A1) disclose a method of key derivation in an integrated circuit; Castillo (U.S. 2019/0268169 A1) disclose a method for provisioning a communication device with data allowing it to 
                      “signing a value of an address within the pointer with the diversified key to generate a pointer signature, the pointer signature generated according to an application binary interface (ABI) specification version associated with the program code executed via the processor; and 
                       verifying the pointer signature before referencing the address within the pointer with the processor, the pointer verification performed according to the ABI specification version associated with the program code executed via the processor.”, in combination with the other claimed limitations.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Peiliang Pan/
Examiner, Art Unit 2492



 /TAE K KIM/ Primary Examiner, Art Unit 2492